UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5153 Marathon Oil Corporation (Exact name of registrant as specified in its charter) Delaware 25-0996816 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5555 San Felipe Street, Houston, TX77056-2723 (Address of principal executive offices) (713) 629-6600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ü Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Noü There were 705,319,440 shares of Marathon Oil Corporation common stock outstanding as of March 31, 2012 MARATHON OIL CORPORATION Form 10-Q Quarter Ended March 31, 2012 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Income (Unaudited) 2 Consolidated Statements of Comprehensive Income (Unaudited) 3 Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Supplemental Statistics (Unaudited) 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 4. Mine Safety Disclosures 29 Item 6. Exhibits 30 Signatures 32 Unless the context otherwise indicates, references in this Form 10-Q to “Marathon Oil,” “we,” “our,” or “us” are references to Marathon Oil Corporation, including its wholly-owned and majority-owned subsidiaries, and its ownership interests in equity method investees (corporate entities, partnerships, limited liability companies and other ventures over which Marathon Oil exerts significant influence by virtue of its ownership interest). 1 Part I - Financial Information Item 1. Financial Statements MARATHON OIL CORPORATION Consolidated Statements of Income (Unaudited) Three Months Ended March 31, (In millions, except per share data) Revenues and other income: Sales and other operating revenues $ $ Sales to related parties 14 15 Income from equity method investments 78 Net gain on disposal of assets 5 Other income 5 16 Total revenues and other income Costs and expenses: Cost of revenues (excludes items below) Purchases from related parties 63 56 Depreciation, depletion and amortization Impairments - General and administrative expenses Other taxes 78 58 Exploration expenses Total costs and expenses Income from operations Net interest and other ) ) Loss on early extinguishment of debt - ) Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Discontinued operations - Net income $ $ Per Share Data Basic: Income from continuing operations $ $ Discontinued operations $
